Citation Nr: 1519561	
Decision Date: 05/07/15    Archive Date: 05/19/15

DOCKET NO.  05-16 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for skin cancer to include as due to radiation exposure. 

2.  Entitlement to service connection for a chronic heart disease to include as due to radiation exposure. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hinton, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service from February 1945 to August 1948. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

The RO denied the claim for service connection for skin cancer to include as due to radiation exposure, on the basis that the Veteran failed to identify a disability associated with the claimed radiation exposure.  However, the Veteran clearly claimed service connection for skin cancer as due to the radiation exposure, as reflected in his VA Form 9 and other documents.

In the Veteran's substantive appeal, VA Form 9, he requested a Board hearing at the RO; however, he failed to report for the scheduled hearing in February 2015 and has not requested to reschedule.  Thus the Veteran's request for a hearing before the Board is considered withdrawn.

The Veteran had perfected an appeal of a claim for service connection for bilateral hearing loss that was denied in a June 2005 rating decision.  However, that claim was later granted in a January 2006 rating decision, and thus is no longer on appeal before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

The Veteran claims service connection for chronic heart disease, and for skin cancer, both claimed to include as due to radiation exposure.  On review, further evidentiary development is necessary regarding both claims. 

In statements submitted during the appeal, the Veteran stated that while stationed on board the U.S.S. O'Brien (DD-725), he was exposed to radiation associated with the dropping of atomic bombs on the Japanese cities of Hiroshima and Nagasaki during World War II; and that while stationed on board the U.S.S. ST. PAUL (CA-73), he was exposed to radiation associated with a hydrogen bomb test at the Marshall Islands in 1946.  The Veteran also stated that he was treated in service for heart disease/problems; and that he has had several places (areas of skin or other tissue) removed from his face and nose that was diagnosed as cancer. 

In January 2005, the National Personnel Records Center provided the Veteran with service records showing that the Veteran was stationed: on board the U.S.S. OBRIEN (DD-725) from May 2, 1945 to March 16, 1946; and on board the U.S.S. SAINT PAUL (CA-73) from January 8, 1947 to March 20 1948, and from March 25, 1948 to August 20, 1948.  There is no information on file regarding the involvement of these ships with, or their proximity to, the incidents associated with the Veteran's claimed exposures to ionizing radiation.

The Veteran has a current diagnosis of basal cell carcinoma, which is a skin cancer.  Basal cell carcinoma is not listed as a disease specific to radiation-exposed veterans under 38 C.F.R. § 3.309(d), and therefore service connection by presumption under that provision is not warranted.  

However, VA regulations specify that skin cancer and other cancers are radiogenic diseases.  See 38 C.F.R. § 3.311(b)(2)(xvi).  For all claims where radiation exposure during service is claimed and a radiogenic disease is diagnosed after service, 38 C.F.R. § 3.311 (2014) compels the forwarding of all records pertaining to the Veteran's radiation exposure in service to the Under Secretary for Health.  

The Under Secretary of Health is responsible for the preparation of a dose estimate, to the extent feasible, based on available methodologies.  38 C.F.R. § 3.311(a) (2) (iii).  After it is determined by the dose assessment that the Veteran was exposed to radiation, the RO is then required to refer the case to the Under Secretary for Benefits for further consideration.  38 C.F.R. § 3.311(b) (2014). 

When the claim is referred, the Under Secretary for Benefits shall consider the claim with reference to the factors specified in 38 C.F.R. § 3.311(e) and may request an advisory opinion from the Under Secretary for Health.  38 C.F.R. § 3.311(c) (1) (2014).  After referral, the Under Secretary for Benefits must then determine the likelihood that the claimant's exposure to radiation in service resulted in the radiogenic disease.  38 C.F.R. § 3.311(c) (1) (2014).  This section provides two options: 
(i) If after such consideration the Under Secretary for Benefits is convinced sound scientific and medical evidence supports the conclusion it is at least as likely as not the Veteran's disease resulted from exposure to radiation in service, the Under Secretary for Benefits shall so inform the regional office of jurisdiction in writing.  The Under Secretary for Benefits shall set forth the rationale for this conclusion, including an evaluation of the claim under the applicable factors specified in paragraph (e) of this section. 
(ii) If the Under Secretary for Benefits determines there is no reasonable possibility that the Veteran's disease resulted from radiation exposure in service, the Under Secretary for Benefits shall so inform the regional office of jurisdiction, in writing, setting forth the rationale for this conclusion.  38 C.F.R. § 3.311(c) (1) (2013).

It is not clear if the Veteran has been provided sufficient notice with respect to his ionizing radiation claim.  It does not appear that all appropriate development for an ionizing radiation claim has not been performed pursuant to VA Adjudication Procedure Manual, M21-1MR, part IV, subpart ii, chapter 1, section C, paragraph 7(a).  The Veteran claims exposure to ionizing radiation during service on board the U.S.S. O'Brien (DD-725) and the U.S.S. ST. PAUL (CA-73).  As such, upon remand, the RO/AMC must undertake the appropriate development to attempt to verify his ionizing radiation exposure in service and whether he participated in a "radiation risk" activity during military service.  

The Veteran also claims service connection for a chronic heart disease.  The record shows a present diagnosis of atrial fibrillation, which is not a listed condition under either 38 C.F.R. § 3.309(d) or 3.311.  Therefore, provisions of 38 C.F.R. § 3.309(d) or 3.311 do not apply to the chronic heart disease service connection claim.  However, service treatment records clearly show that the Veteran had cardiac problems diagnosed as cardiac arrhythmia in service.  Therefore a remand is necessary to arrange for examination to be conducted after actions have been completed with respect to obtaining an assessment as to the size and nature of the radiation dose or doses to which the Veteran was exposed during service.  

The examination must include an opinion as to the likelihood that the Veteran's current atrial fibrillation disorder is etiologically related to service including the in-service cardiac arrhythmia; and to include as due to any verified exposure to ionizing radiation in service.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ensure that the Veteran has been provided appropriate VCAA notice for his ionizing radiation claim.

2.  Obtain pertinent outstanding VA and private medical records of treatment of the Veteran for the claimed skin cancer and chronic heart disease.  
 
3.  In accordance with Court precedents and VA Adjudication Procedure Manual, M21- 1MR, part IV, subpart ii, chapter 1, section C, paragraph 7(a), conduct the appropriate development to determine whether the Veteran was exposed to ionizing radiation during service in connection with assignments on the U.S.S. OBRIEN (DD-725) and the U.S.S. SAINT PAUL (CA-73), as associated with claimed exposures to radiation related to  the dropping of atomic bombs on the Japanese cities of Hiroshima and Nagasaki during World War II; and related to a hydrogen bomb test at the Marshall Islands in 1946.

If warranted based on findings from this query, obtain the required dose estimate.

4.  If the Veteran's exposure to ionizing radiation is verified, then he should be scheduled for an appropriate VA examination to determine the nature and etiology of his claimed basal cell carcinomas/skin cancers or other cancer found. 

The claims file, including any pertinent evidence contained in the Veteran's electronic file, must be made available to the examiner for review, and the examination report must clearly state that the claims file was reviewed as part of the examination.  

All necessary diagnostic testing must be performed.

The examiner should provide an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that basal cell carcinoma/skin cancer, or other cancer found, is caused or aggravated by his military service, including any verified exposures to ionizing radiation as claimed.  The examiner must provide a detailed rationale for all opinions provided.

5.  Regardless of whether exposure to ionizing radiation is verified, following the process to verify exposure to ionizing radiation, the Veteran should be afforded a VA examination to determine the nature and etiology of his claimed chronic heart disease, to specifically include the diagnosed atrial fibrillation. 

The claims file, including any pertinent evidence contained in the Veteran's electronic file, must be made available to the examiner for review, and the examination report must clearly state that the claims file was reviewed as part of the examination.  All necessary diagnostic testing must be performed.

The examiner should provide an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that any chronic heart disease to include atrial fibrillation, is caused or aggravated to his military service, including any verified exposures to ionizing radiation as claimed.  The examiner must provide a detailed rationale for all opinions provided.

6.  Finally, readjudicate the issues remaining on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




